Citation Nr: 0324148	
Decision Date: 09/16/03    Archive Date: 09/23/03

DOCKET NO.  99-00 353A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether the injuries sustained in an automobile accident 
on March 4, 1994, were due to willful misconduct and 
therefore prohibit service connection for T5 paraplegia, 
neurogenic bowel and bladder, status post multiple fractures 
of the lower extremities, closed head injury, chronic pain 
syndrome, and an eye condition, as secondary to a service-
connected convulsive disorder, type unknown, probably 
psychomotor.  

2.  Entitlement to specially adapted housing or home 
adaptation grant.

3.  Entitlement to special monthly compensation based on the 
need for regular aid and attendance or by reason of being 
housebound.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran had active service from August 1959 to July 1963.

The instant appeal arose from an April 1998 Administrative 
Decision and June 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in St. 
Petersburg, Florida.  

In June 2000, a hearing was held before the undersigned 
Veterans Law Judge making this decision and who was 
designated by the Chairman to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7107(c) (West Supp. 2002).  The case was 
remanded by the Board in December 2000.

The veteran, through his representative, has submitted a 
claim for an increased rating for his service-connected 
convulsive disorder.  See Informal Brief, dated August 5, 
2003.  This claim is referred to the RO for appropriate 
action.


REMAND

Unfortunately, another remand is required in this case.  In 
August 2003, the veteran's representative submitted an 
article from the Psychiatric Times.  There is no indication 
that the RO has reviewed this evidence or prepared a 
Supplemental Statement of the Case (SSOC) discussing this 
evidence.   See Disabled American Veterans, et. al., v. 
Secretary of Veterans Affairs, ___ F.3d ___, Nos. 02-7304, -
7305, -7316 (Fed. Cir. May 1, 2003).  This should be 
accomplished on remand.

Additionally, the Board's prior remand instructed the RO to 
obtain and associate with the claims file the veteran's 
complete VA treatment records dated since 1998.  The 
veteran's representative stated in June 2002 that the veteran 
obtains all of his medical care at the James A. Haley VA 
Medical Center (VAMC) in Tampa, Florida.  It does not appear 
that the RO has requested or obtained these records.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

The veteran is service connected for a seizure disorder.  He 
is paralyzed from the waist down as a result of an accident 
that occurred in March 1994.  He seeks service connection on 
a secondary basis for the injuries resulting from the 
accident, urging that the accident was caused by a seizure.  
There is evidence that the veteran may have been having a 
seizure when he had the accident in 1994.  However, it is 
noted that the veteran's driver's license was suspended years 
before the accident and that he had been strongly advised 
against driving by a VA neurologist two years prior to the 
accident.  

Secondary service connection is warranted for disability 
which is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. §§ 3.310(a) (2002).  
Service connection is prohibited, however, for a disability 
determined to be due to the veteran's own willful misconduct.  
38 U.S.C.A. §§ 105(a), 1110 (West 2002); 38 C.F.R. §§ 
3.301(a), (d) (2002). 

The representative urges that the veteran's service-connected 
seizure disorder caused not only the seizure in the car, but 
also the behavior preceding it, the act of getting in the 
car, not just the accident that resulted.  The representative 
urges that the veteran's driving the car on the day in 
question was not willful or misconduct, as he did not have 
the capacity during a seizure to commit willful misconduct.  

In March 1995, the veteran's daughter completed a Report of 
Accidental Injury In Support of Claim for Compensation or 
Pension.  She reported that in March 1994 the veteran had an 
epileptic seizure while driving home.  He was approximately 
one mile from home.  She stated that he had just left a 
restaurant, had a seizure, and remembered nothing until April 
15, 1994.  A claim activity log from the veteran's insurance 
company further discloses that the veteran's daughter stated 
that the veteran did drive from time to time despite giving 
up his license, although she knew he should not drive, and 
there was no unforeseen emergency on the day of the accident.  

In view of the foregoing statements, further elaboration 
about the events on the day of the veteran's car accident in 
March 1994 is warranted.  Although the veteran has testified 
that he has no memory of that evening, with the assistance of 
his daughter, he may be able to provide additional details.  
Further, either the veteran or his daughter may be able to 
identify someone who could perhaps assist in ascertaining the 
veteran's behavior on that evening.  

As the remaining issues are inextricably intertwined with 
this issue, they are deferred pending the above development.  

Accordingly, the appeal is REMANDED for the following action:

1.  Make arrangements to obtain the veteran's 
complete VA treatment records from the James 
A. Haley VAMC in Tampa, Florida, dated since 
1998.  

2.  Contact the veteran and his daughter and 
ask for further elaboration, with as much 
detail as possible, about the events on the 
day of the veteran's car accident in March 
1994.  For example:

a.  What time did the veteran leave his home 
or other location to go to the restaurant and 
how did he get there?  

b.  Did the veteran drive the same car to the 
restaurant that he drove home from the 
restaurant?  

c.  How far from the veteran's home or other 
location was the restaurant and how long did 
it take to drive there and home?  

d.  When exactly does the veteran contend 
that his seizure began - prior to arriving at 
the restaurant, or later?  

e.  With whom did the veteran eat at the 
restaurant, if anyone, and is that person or 
anyone else available to provide a statement 
about the veteran's behavior during and after 
the meal?  

f.  The car was reportedly the car of the 
veteran's daughter, so she is asked to 
remember why the veteran was using her car 
that night.  Did she give him permission to 
use her car?  Did it appear that he was 
having a seizure at the time that he 
initially took the car?  

Follow-up on any sources of information 
identified by the veteran or his daughter.    

3.  Review the claims file and ensure that no 
other notification or development action, in 
addition to those directed above, is required 
by the VCAA.  If further action is required, 
undertake it before further adjudication of 
the claims.  

4.  Finally, readjudicate the veteran's 
claims on appeal with application of all 
appropriate laws and regulations and 
consideration of any additional information 
obtained, including, but not limited to, the 
article from the Psychiatric Times submitted 
by the veteran's representative in 2003.  If 
the decisions with respect to the claims 
remains adverse to the veteran, he and his 
representative should be furnished an SSOC 
and afforded a reasonable period of time 
within which to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purposes of this 
REMAND are to obtain additional information and comply with 
due process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




